--------------------------------------------------------------------------------

Exhibit 10.4

SECOND AMENDED AND RESTATED INTERCREDITOR AND SUBORDINATION AGREEMENT


THIS SECOND AMENDED AND RESTATED INTERCREDITOR AND SUBORDINATION AGREEMENT (this
"Agreement") is made as of January 21, 2005, by and between The Royal Bank of
Scotland plc, as agent (in such capacity, and together with any successor in
such capacity, the "Subordinated Agent") for each of the lenders that is
signatory to, or which becomes a signatory to, the Subordinated Credit Agreement
(as defined below) (collectively, the "Subordinated Lenders"), and Société
Générale, as agent (in such capacity as agent, and together with any successor
in such capacity, the "Senior Agent") for each of the lenders that is signatory
to, or which becomes a signatory to the Senior Credit Agreement (as defined
below) (collectively, the "Senior Lenders").


BRIGHAM EXPLORATION COMPANY, a Delaware corporation (the "Parent"). BRIGHAM OIL
& GAS, L.P., a Delaware limited partnership ("BOG"), and BRIGHAM, INC., a Nevada
corporation ("BI") are signatories hereto solely for the purpose of evidencing
their acknowledgment and consent to the terms and conditions of this Agreement
and their agreement to make payment of the Senior Indebtedness and Subordinated
Indebtedness (as such terms are defined below) in accordance with Section 2.2 of
this Agreement.


RECITALS


A.     BOG, as the borrower, the Senior Lenders and the Senior Agent are parties
to that certain Third Amended and Restated Credit Agreement dated as of January
21, 2005 (such agreement, as the same may be from time to time amended,
modified, supplemented, restated, refinanced or replaced, the "Senior Credit
Agreement"), pursuant to which the Senior Lenders have made certain credit
available to and on behalf of BOG.


B.     BOG has executed one or more Mortgages (as such term is defined in the
Senior Credit Agreement) and delivered financing statements (such mortgages and
financing statements, as the same may have heretofore been or may hereafter be
from time to time amended, supplemented or replaced, the "Senior Mortgages") in
favor of the Senior Agent to secure, inter alia, the obligations outstanding
under the Senior Credit Agreement.


C.     Each of the Parent and BI has guaranteed the Obligations under the Senior
Credit Agreement pursuant to Article VIII thereof (as the same may be from time
to time further amended, supplemented or replaced, being referred to herein as
the "Senior Guaranty Agreements"), in favor of the Senior Agent, for the benefit
of the Senior Agent and the Senior Lenders.


D.     Each of the Parent, BI and BOG has executed a Second Amended and Restated
Pledge Agreement dated as of January 21, 2005 (as the same may be from time to
time further amended, supplemented or replaced, the "Senior Pledge Agreements")
to secure, inter alia, the obligations of BOG under the Senior Credit Agreement
and the obligations of the Parent and BI under their respective Senior Guaranty
Agreements.


--------------------------------------------------------------------------------




E.     Of even date herewith, BOG has entered into that certain Second Amended
andRestated Subordinated Credit Agreement with the Subordinated Agent and the
Subordinated Lenders (the "Subordinated Credit Agreement") pursuant to which the
Subordinated Lenders will make loans to BOG, such advances to be evidenced by a
promissory note executed and delivered by BOG in accordance with the
Subordinated Credit Agreement (the "Subordinated Note").


F.     In connection with the execution and delivery of the Subordinated Credit
Agreement, BOG has executed, or will execute, one or more Second Mortgages (as
such term is defined in the Subordinated Credit Agreement) and delivered
financing statements (as the same may be from time to time amended, modified,
supplemented or replaced, the "Second Mortgages") in favor of the Subordinated
Agent to secure, inter alia, the obligations outstanding under the Subordinated
Loan Documents (as hereinafter defined).


G.     In connection with the execution and delivery of the Subordinated Credit
Agreement, each of the Parent and BI has guaranteed the Obligations under the
Subordinated Credit Agreement pursuant to Article VIII thereof (as the same may
be from time to time further amended, supplemented or replaced, being referred
to herein as the "Subordinated Guaranty Agreements"), in favor of the
Subordinated Agent, for the benefit of the Subordinated Agent and the
Subordinated Lenders.


H.     Each of the Parent, BI and BOG has executed a Second Amended and Restated
Second Pledge Agreement dated as of January 21, 2005 (as the same may be from
time to time further amended, supplemented or replaced, the "Second Pledge
Agreements") to secure, inter alia, the obligations of BOG under the
Subordinated Credit Agreement and the obligations of the Parent and BI under
their respective Subordinated Guaranty Agreements.


I.     The Subordinated Credit Agreement, the Subordinated Note, the Second
Mortgages, the Subordinated Guaranty Agreements, the Second Pledge Agreements,
and those other documents or instruments now or hereafter given in connection
therewith, and including those identified on Exhibit "A" attached hereto, as any
of such documents or instruments may be amended, supplemented or replaced as
permitted herein are collectively referred to herein as the "Subordinated Loan
Documents".


M.     Therefore, (i) in order to comply with the terms and conditions of the
Subordinated Credit Agreement, (ii) at the special insistence and request of the
Senior Agent and the Senior Lenders, and (iii) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Subordinated Agent, for itself and on behalf of the Subordinated Lenders, the
Senior Agent, for itself and on behalf of the Senior Lenders, and the Parent
(for itself and on behalf of the other Credit Parties), BOG and BI agree as
follows:


ARTICLE I
Definitions


Section 1.1    Terms Defined Above.   As used in this Agreement, the terms
defined above shall have the meanings respectively assigned to them.


--------------------------------------------------------------------------------




Section 1.2    Certain Definitions.   As used in this Agreement the following
terms shall have the following meanings, unless the context otherwise requires:


"Affiliate" of any Person shall mean (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person, (ii)
any director or officer of such first Person or of any Person referred to in
clause (i) above and (iii) if any Person in clause (i) above is an individual,
any member of the immediate family (including parents, spouse and children) of
such individual and any trust whose principal beneficiary is such individual or
one or more members of such immediate family and any Person who is controlled by
any such member or trust. For purposes of this definition, any Person which owns
directly or indirectly 20% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
20% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to
"control" (including, with its correlative meanings, "controlled by" and "under
common control with") such corporation or other Person.


"Credit Party" or "Credit Parties" means BOG, the Parent, BI and each other
Guarantor (as defined in the Senior Credit Agreement).


"Hedging Agreement" shall mean any commodity, interest rate or currency swap,
cap, floor, collar, forward agreement or other exchange or protection agreements
or any option with respect to any such transaction permitted by the terms of the
Senior Credit Agreement, now or hereafter existing between BOG and any Senior
Lender, or any of its Affiliates, successors or assigns (''Senior Hedge Party")
entered into while such Senior Hedge Party is a Senior Lender or an Affiliate of
a Senior Lender.


"Lien" shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledged, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes.


"Oil and Gas Properties" shall have the meaning attributed to such term in the
Senior Credit Agreement.


"Payment Blockage Period" means the period commencing on (i) the date on which a
default in the payment of any principal of or interest on the Senior
Indebtedness occurs and expiring on the date on which such default is cured or
waived as provided in Section 2.2(a)(iii)(A) or (ii) the date on which a Payment
Blockage Notice (as defined below) is given by the Senior Agent or any Senior
Lender, and expiring on the date which is 60 days following the first day of the
Payment Blockage Period.


"Person" shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.


--------------------------------------------------------------------------------




"Property" shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.


"Senior Creditor" shall mean any of the Senior Agent, any Senior Lender or any
Senior Hedge Party.


"Senior Indebtedness" shall mean the principal balance of all loans from time to
time advanced to or letters of credit issued for the account of BOG pursuant to
the terms and conditions of the Senior Loan Documents, and accrued but unpaid
interest thereon, all fees, expenses, reimbursement obligations, liabilities,
indemnities or other monetary obligations of any Credit Party under any Senior
Loan Document, and all swap settlement amounts or other amounts due and payable
under any Hedging Agreements with a Senior Hedge Party, whether any of the
foregoing is (i) absolute or contingent, direct or indirect, joint, several or
independent, (ii) now outstanding or owing or which may hereafter be existing or
incurred, (iii) due or to become due, or (iv) held or to be held by any Senior
Creditor, and all renewals, extensions, rearrangements, refundings and
modifications thereof permitted by the terms hereof.


"Subordinated Indebtedness" shall mean the principal balance of all loans from
time to time advanced to BOG and/or rearranged pursuant to the terms and
conditions of the Subordinated Loan Documents, and accrued but unpaid interest
thereon, and all fees, expenses, reimbursement obligations, liabilities,
indemnities or other monetary obligations of any Credit Party under any
Subordinated Loan Document, whether any of the foregoing is (i) absolute or
contingent, direct or indirect, joint, several or independent, (ii) now
outstanding or owing or which may hereafter be existing or incurred, (iii) due
or to become due, or (iv) held or to be held by the Subordinated Agent or any
Subordinated Lender, and all renewals, extensions, rearrangements, refundings
and modifications thereof permitted by the terms hereof.
 
ARTICLE II
Subordination


Section 2.1   Agreement to Subordinate. The payment of any and all Subordinated
Indebtedness and the Subordinated Loan Documents is expressly subordinated to
the extent and in the manner set forth in Sections 2.2 through 2.8 hereof to the
Senior Indebtedness and the Senior Loan Documents.



 
Section 2.2
Payment Subordination upon Default.



(a)       The Subordinated Agent (for itself and on behalf of the Subordinated
Lenders) agrees, that:


(i)     the Subordinated Indebtedness is subordinate in right of payment, to the
extent and in the manner provided in this Agreement, to the prior payment in
full of all Senior Indebtedness (whether outstanding on the date hereof or
hereafter created, incurred, assumed or guaranteed);


(ii)     no Credit Party or any of its Subsidiaries may make any payment
(whether by redemption, purchase, retirement, defeasance, set-off or otherwise)
upon or in respect of the Subordinated Indebtedness, until all principal and
other obligations with respect to the Senior Indebtedness have been paid in
full, if:



--------------------------------------------------------------------------------


 
(A)    a default in the payment of any principal of or interest on the Senior
Indebtedness occurs; or


(B)    the payment of the Subordinated Indebtedness would result in a default or
event of default under the Senior Loan Documents or any other default has
occurred and is continuing with respect to the Senior Indebtedness that permits,
or with the giving of notice or passage of time or both (unless cured or waived)
would permit, any Senior Creditor to accelerate its maturity and the
Subordinated Agent receives a notice of the default (a "Payment Blockage
Notice") from any Credit Party or any Senior Creditor with regard to the
foregoing;

(iii)    the Credit Parties may resume payments on and distributions in respect
of the Subordinated Indebtedness upon:


(A)    in the case of a default referred to in Section 2.2(a)(ii)(A), the date
upon which the default is cured or waived; or


(B)    in the case of a default referred to in Section 2.2(a)(ii)(B), the
earliest of (1) the date on which such nonpayment default or event of default is
cured or waived or (2) the expiration of the applicable Payment Blockage Period
unless the maturity of the Senior Indebtedness has been accelerated; and


(iv)    upon any payment or distribution of property or securities to creditors
of any Credit Party in a liquidation or dissolution of such person or its
property, or in an assignment for the benefit of creditors or any marshaling of
its assets and liabilities:


(A)    the Senior Creditors shall be entitled to receive payment in full of all
Senior Indebtedness (including interest after the commencement of any such
proceeding at the rate specified in the Senior Loan Documents, whether or not a
claim for such interest would be allowed in such proceeding) before the
Subordinated Agent or any Subordinated Lender shall be entitled to receive any
payment with respect to the Subordinated Indebtedness;


(B)    until the Senior Indebtedness is paid in full, any payment or
distribution to which the Subordinated Agent or any Subordinated Lender would be
entitled shall be made to the Senior Agent for its benefit and the benefit of
the Senior Creditors; and


(C)    under the circumstances described in this clause (iv), any Credit Party,
or any receiver, trustee in bankruptcy, liquidating trustee, agent or other
similar Person making any payment or distribution of cash or other property or
securities is authorized or instructed to make any payment or distribution to
which the Subordinated Agent or any Subordinated Lender would otherwise be
entitled (other than securities that are subordinated at least to the same
extent as the Subordinated Indebtedness) directly to the Senior Agent for its
benefit and the benefit of the Senior Creditors to the extent necessary to pay
all Senior Indebtedness in full, after giving effect to any concurrent payment,
distribution or provision thereof to or for any Senior Creditor.


--------------------------------------------------------------------------------



(b)       The Senior Agent and the Senior Lenders shall have the right, in their
sole and absolute discretion, to waive the conditions of Section 2.2(a)
prohibiting the payment of the Subordinated Indebtedness whether in an
enforcement action brought by the Senior Agent or any Senior Lender on the
Senior Indebtedness or otherwise.


(c)       The foregoing provisions of Section 2.2 shall not impair or prohibit
the rights of any Subordinated Lender to receive payments in the form of equity
securities or additional subordinated debt that is subordinated to the Senior
Indebtedness in accordance with the terms of this Agreement. Nothing in this
Agreement shall Limit or restrict the accrual or charging of default interest on
any of the Subordinated Indebtedness not paid when due. In addition, the
foregoing provisions of this Section 2.2 shall not prevent the Subordinated
Agent or any Subordinated Lender from exercising its available remedies upon a
default or event of default under the Subordinated Loan Documents, subject to
(y) the rights of the Senior Creditors to receive distributions and payments
otherwise payable to the Subordinated Lenders, and (z) the expiration of any
then applicable Payment Blockage Period.


Section 2.3
Payments Received or Made in Violation of this Agreement.



(a)       In the event the Subordinated Agent or any Subordinated Lender shall
receive any payment or distribution on account of the Subordinated Indebtedness
which it is not entitled to receive under the provisions of Section 2.2. the
Subordinated Agent or such Subordinated Lender will hold any amount so received
in trust for the Senior Creditors and will forthwith turn over such payment to
the Senior Agent in the form received by it (together with any necessary
endorsement) to be applied to the Senior Indebtedness. In the event of any
failure by the Subordinated Agent or any Subordinated Lender to make any such
endorsement, the Senior Agent is hereby irrevocably authorized and granted a
power of attorney (which is irrevocable and coupled with interest) to make the
same.


(b)       If any Credit Party shall become aware that a "Default" or an "Event
of Default" has occurred under the Senior Credit Agreement then such Person
shall give the Senior Agent, the other Senior Creditors and the Subordinated
Agent prompt written notice thereof.


(c)       This Agreement defines the relative rights of the Senior Agent and the
other Senior Creditors and the Subordinated Agent and the Subordinated Lenders.
Nothing in this Agreement shall: (i) impair, as between or among any of the
Credit Parties, the Subordinated Agent and the Subordinated Lenders, the
obligations of any of the Credit Parties, which are absolute and unconditional,
to pay the Subordinated Indebtedness in accordance with the terms of the
Subordinated Loan Documents, or (ii) prevent the Subordinated Agent or any
Subordinated Lender from exercising its available remedies while no Payment
Blockage Period exists.


--------------------------------------------------------------------------------


 
Section 2.4
Liens Subordinate.



(a)       Any Liens upon the Property of any Credit Party securing payments of
the Subordinated Indebtedness are and shall be and remain inferior and
subordinated to any Liens securing payments of the Senior Indebtedness in such
Property regardless of whether such encumbrances in favor of the Subordinated
Agent or any Subordinated Lender or the Senior Agent or any other Senior
Creditor presently exist or are hereafter created or attached and regardless of
the date of execution and delivery or the date of filing or recording. Any
obligation of any Credit Party under the Subordinated Loan Documents to deliver
possession of any Property to the Subordinated Agent or any Subordinated Lender,
whether for purposes of perfection or realization of any rights thereunder shall
be subordinate in all respects to any Credit Party's obligation to deliver
possession of any such Property to the Senior Agent or any other Senior Creditor
under the Senior Loan Documents for such purposes.


(b)       The Subordinated Agent (for itself and on behalf of the Subordinated
Lenders) covenants and agrees not to contest or dispute, whether in any
proceeding or otherwise, the validity, enforceability, attachment, priority or
perfected status of any Lien granted in favor of the Senior Agent or any other
Senior Creditor or take any steps or actions, including the institution of any
proceedings, to enjoin or restrain the Senior Agent or any other Senior Creditor
from the exercise of the remedies afforded them under the Senior Loan Documents
or applicable law in and to any of the Senior Lender Collateral.


Section 2.5
Agreement Not to Pursue Action.



(a)           Following the commencement of any Payment Blockage Period, the
Subordinated Agent and each Subordinated Lender covenants that it will not,
until the earlier of the date (1) of expiration of the applicable Payment
Blockage Period, (2) the Senior Indebtedness is paid in full or the event which
gave rise to the Payment Blockage Period is cured or waived, (3) there occurs an
event which would cause an automatic acceleration of the Subordinated
Indebtedness under Section 7.0l(e) of the Subordinated Credit Agreement, or (4)
the Senior Indebtedness is accelerated and the Senior Agent or any Senior Lender
takes any action to enforce any of their respective rights under the Senior Loan
Documents, do any of the following unless the Senior Agent or any other Senior
Lender shall also join in such action or commence a similar action: (i) commence
any action or proceeding against any Credit Party to recover all or any part of
the Subordinated Indebtedness or join with any other creditor in bringing any
proceedings against such Person under any bankruptcy, reorganization,
readjustment of debt, arrangement of debt, receivership, liquidation or
insolvency law or statute of the Federal or any state government, (ii)
accelerate the maturity of any Subordinated Indebtedness, or (iii) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding to enforce any Lien, collateral right, judgment or other encumbrances
on any Property of any Credit Party held by the Subordinated Agent or any
Subordinated Lender, or to take possession of any such Property; provided the
foregoing will not prohibit (A) such presentment as may be necessary to prevent
the discharge of any liable parties on any instrument, (B) the filing of claims
or notices to prevent the running of any applicable statute of limitations, or
(C) similar actions necessary to preserve the legal rights of any Subordinated
Lender or the Subordinated Agent.


--------------------------------------------------------------------------------




(b)      Notwithstanding anything contained in this Agreement to the contrary,
the Subordinated Agent and the Subordinated Lenders shall not be prohibited at
any time, whether during a Payment Blockage Period or otherwise, from delivering
any notice of default to any Credit Party, and the existence of any Payment
Blockage Period shall not prevent, abate or delay the running of any applicable
cure period under the Subordinated Loan Documents following any default or
notice of any default under the Subordinated Loan Documents.


(c)      The Senior Lenders and the Senior Agent may enforce no more than two
(2) Payment Blockage Periods during any 365 day period.


Section 2.6.   Rights of the Senior Agent and the Senior Lenders.   The Senior
Agent and the Senior Lenders may, at any time, and from time to time, without
the consent of or notice to the Subordinated Agent or any Subordinated Lender,
without incurring responsibility to the Subordinated Agent and/or any
Subordinated Lender, without impairing or releasing any of the Senior Agent's or
any Senior Lender's rights or any of the obligations of the Subordinated Agent
and the Subordinated Lenders under this Agreement:


(a)    change the amount, manner, place or terms of payment, or change or extend
for any period the time of payment of, or renew, increase or otherwise alter the
Senior Indebtedness or any Senior Loan Document or any other instrument or
agreement now or hereafter executed or evidencing any of the Senior Indebtedness
in any manner, or enter into or amend in any manner any other agreement relating
to the Senior Indebtedness, except as follows:


(i)     to increase any rate of interest except with respect to imposing the
default rate as provided for in the Senior Credit Agreement on the date hereof;
or


(ii)    to further restrict (beyond those restrictions in the Senior Credit
Agreement as in effect on the date hereof) any payment of dividends or similar
distributions by any subsidiary of the Parent to the Parent or the granting of
any Lien or other security interest securing payment of the Subordinated
Indebtedness or any guarantees of the Subordinated Indebtedness; or


(iii)    to restrict any payments of the Subordinated Indebtedness except as
provided in Section 2.2 above;
 

--------------------------------------------------------------------------------


 
(b)               sell, exchange, release or otherwise deal with all or any part
of any Property by whomsoever at any time pledged or mortgaged to secure,
howsoever securing, the Senior Indebtedness;


(c)                release any Person liable in any manner for payment or
collection of the Senior Indebtedness;


(d)               exercise or refrain from exercising any rights against any
Credit Party or others, including the Subordinated Agent and the Subordinated
Lenders; and


(e)            apply any sums received by any Senior Creditor, paid by any
Person and however realized, to payment of the Senior Indebtedness in such a
manner as the Senior Agent or any other Senior Creditor, in their sole
discretion, may deem appropriate.


Section 2.7               Subordination May Not Be Impaired by the Parent, BOG
or any Credit Parties. No right of any present or future Senior Creditor to
enforce the subordination as provided in this Agreement will at any time or in
any way be prejudiced or impaired by any act or failure to act on the part of
any Credit Party or by any act or failure to act, in good faith, by the Senior
Agent or any other Senior Creditor, or by any noncompliance by any Credit Party
with the terms of any Subordinated Loan Document, regardless of any knowledge
thereof that the Senior Agent or any other Senior Creditor may have or otherwise
be charged with. The provisions of this Section 2.7 are intended to be for the
benefit of, and shall be enforceable directly by, any Senior Creditor.


Section 2.8.              Authorization to File Proof of Claim. If the
Subordinated Agent or any Subordinated Lender does not file a proper proof of
claim or proof of debt in the form required in any proceeding referred to in
Section 2.2(a)(iv) hereof at least 30 days before the expiration of the time to
file such claim, the Senior Agent is hereby authorized to file an appropriate
claim for and on behalf of the Subordinated Agent and the Subordinated Lenders.


ARTICLE III
Representations, Warranties and Covenant


Section 3.1.                Representations of Subordinated Agent. The
Subordinated Agent represents and warrants that:


(a)                neither the execution nor delivery of this Agreement nor
fulfillment of or compliance with the terms and provisions hereof will conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under, any agreement or instrument to which it is now
subject;


(b)                it has all requisite authority (for itself and as agent
acting on behalf of the Subordinated Lenders) to execute, deliver and perform
its obligations under this Agreement; and


(c)                this Agreement constitutes the legal, valid, and binding
obligation of the Senior Agent and the Subordinated Agent, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws and general principles of equity.



--------------------------------------------------------------------------------


 
Section 3.2.            Representations of Senior Agent. The Senior Agent
represents and warrants that:


(a)            neither the execution nor delivery of this Agreement nor
fulfillment of or compliance with the terms and provisions hereof will conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under, any of the Senior Loan Documents or any other
agreement or instrument to which it is now subject;


(b)            it has all requisite authority for itself and as agent acting on
behalf of the Senior Lenders to execute, deliver and perform its and the Senior
Lenders' obligations under this Agreement; and


(c)            this Agreement constitutes the legal, valid, and binding
obligation of the Senior Agent, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws and general
principles of equity.


Section 3.3            Subordinated Agent, Subordinated Lender Covenants. The
Subordinated Agent (for itself and on behalf of each Subordinated Lender)
covenants that so long as any of the Senior Indebtedness remains outstanding and
until the termination of the "Commitments" (as defined in the Senior Credit
Agreement), it will:


(a)            cause any note, debenture, or instrument evidencing or securing
the Subordinated Indebtedness to contain a statement or legend to the effect
that such note, debenture, of other instrument is subordinated to the Senior
Indebtedness in the manner and to the extent set forth in this Agreement;


(b)            not assign or transfer to others the Subordinated Indebtedness or
any claim it has or may have against any Credit Party as long as any of the
Senior Indebtedness remains outstanding, unless such assignment or transfer is
expressly made subject to this Agreement;


(c)            not amend, supplement or otherwise modify the terms of the
Subordinated Indebtedness, (including, without limitation, the Subordinated Loan
Documents) without the express written consent of the Senior Agent, which
consent will not be unreasonably withheld, which has the effect of (i)
increasing the outstanding principal amount of the Subordinated Indebtedness
above $20,000,000, and (ii) increasing the rate of interest or any fees charged
on the Subordinated Indebtedness.


(d)            not ask for, sue for, take, or demand any payment on such
indebtedness, except as permitted hereby; and


(e)            execute any and all other instruments necessary as reasonably
required by the Senior Agent or the Senior Lenders to effect the subordinations
intended hereby.


--------------------------------------------------------------------------------



ARTICLE IV
Miscellaneous


Section 4.1            Acceptance by the Senior Creditors. The foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each Senior Creditor, whether such Senior Creditor's Senior
Indebtedness is created or acquired before or after the issuance of Subordinated
Indebtedness, to acquire and hold, or continue to hold, such Senior Indebtedness
and each such Senior Creditor shall be deemed conclusively to have relied on
such subordination provisions in acquiring and continuing to hold, or in
continuing to hold, such Senior Indebtedness. Notice of acceptance of this
Agreement is waived, acceptance on the part of the Senior Creditors being
conclusively presumed by their request for this Agreement and delivery of the
same to them.


Section 4.2            Assignment by any Senior Creditor. This Agreement may be
assigned by any Senior Creditor in connection with any assignment or transfer of
the Senior Indebtedness or any replacement or refinancing of the Senior Loan
Documents.


Section 4.3            Notice. All notices and other communications provided for
herein shall be given or made by telecopy, courier or U.S. Mail or in writing
and telecopied, mailed or delivered to the intended recipient at the "Address
for Notices" specified below its name on the signature pages hereof or at such
other address as shall be designated by such party in a notice to each other
party; and in the case of any Senior Creditor in care of the Senior Agent at the
following address:


Société Générale, as Agent
560 Lexington Avenue
New York, New York 10022
Telecopier No.: (212) 278-5525
Telephone No.: (212) 278-6765
Attention: Nadira Tiwari


or at such other address as shall be designated by the Senior Agent in a notice
to each other parry. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, five (5)
days after the date deposited in the mails, postage prepaid, in each case given
or addressed as aforesaid.


Section 4.4           Amendments and Waivers. The Senior Agent's, the
Subordinated Agent's, any other Senior Creditor's or any Subordinated Lender's
acceptance of partial or delinquent payments or any forbearance, failure or
delay by any of the foregoing in exercising any right, power or remedy hereunder
shall not be deemed a waiver of any obligation of any Credit Party or any Senior
Creditor, Subordinated Agent or any Subordinated Lender, or of any right, power
or remedy of any Senior Creditor, the Subordinated Agent or any Subordinated
Lender; and no partial exercise of any right, power or remedy shall preclude any
other or further exercise thereof. The Subordinated Agent and the Subordinated
Lenders hereby agree that if the Senior Agent or any Senior Lender agrees to a
waiver of any provision hereunder, or an exchange of or release of collateral,
or the addition or release of any Person as a Credit Party, any such action
shall not constitute a waiver of any of the Senior Creditor's other rights or of
the Subordinated Agent's or any Subordinated Lender's obligations hereunder.
This Agreement may be amended only by an instrument in writing executed jointly
by the Subordinated Agent and the Senior Agent and may be supplemented only by
documents delivered or to be delivered in accordance with the express terms
hereof.


--------------------------------------------------------------------------------



Section 4.5            Parties to the Agreement. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Subordinated Agent, the Subordinated Lenders and the Senior
Creditors, and are solely for the benefit of the Senior Creditors, the
Subordinated Agent and the Subordinated Lenders (including their respective
assignees and successors) and may not be relied upon or enforced by any other
Person except as otherwise provided in Section 4.11 below. Each Credit Party has
joined herein solely for the purpose of evidencing its acknowledgment and
consent to the terms and conditions of this Agreement and their agreement to
make payments of the Senior Indebtedness and Subordinated Indebtedness in
accordance with the terms of Section 2.2. The Parent shall cause any Person that
becomes a Credit Party after the date hereof to execute and deliver a joinder to
this Agreement (a "Joinder Agreement") and shall promptly deliver to the Senior
Agent and the Subordinated Agent an original executed copy of such Joinder
Agreement, together with evidence of corporate authority to enter into and such
legal opinions in relation to such Joinder Agreement as the Senior Agent or
Subordinated Agent may reasonably request.


Section 4.6            Reinstatement. To the extent that any payments on the
Senior Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid by
any Senior Creditor to a trustee, debtor in possession, receiver or other Person
under any bankruptcy law, common law or equitable cause, then to such extent,
obligations hereunder with respect to the Senior Indebtedness so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Senior Creditors' Liens, interests, rights, powers and remedies under the
Senior Loan Documents and this Agreement shall continue in full force and
effect. In such event, each Senior Loan Document and this Agreement shall be
automatically reinstated and the Credit Parties, the Subordinated Agent and the
Subordinated Lenders shall take such action as may be reasonably requested by
the Senior Creditors to effect such reinstatement. Any Senior Creditor which has
assigned its rights hereunder shall continue to be entitled to the benefits of
this Section notwithstanding such assignment.


Section 4.7            Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


Section 4.8            ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT EMBODIES THE
ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE SENIOR AGENT AND THE SENIOR
CREDITORS, THE SUBORDINATED AGENT AND THE SUBORDINATED LENDERS AND SUPERSEDES
ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


--------------------------------------------------------------------------------



Section 4.9            References and Title. All references in this Agreement to
articles, sections, subsections and other subdivisions refer to the articles,
sections, subsections and other subdivisions of this Agreement unless expressly
provided otherwise. Titles appearing at the beginning of any subdivisions are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.


Section 4.10           Severability. All rights, remedies and powers provided
herein may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law; and all the provisions hereof are
intended (a) to be subject to all applicable mandatory provisions of law which,
may be controlling and (b) to be limited to the extent necessary so that they
will not render this Agreement invalid under the provisions of any applicable
law. If any term or provision of this Agreement shall be determined to be
illegal or unenforceable, all other terms and provisions of this Agreement shall
nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable law and the parties agree to promptly meet and negotiate
in good faith to establish new arrangements which have the effect of preserving
the economic and commercial benefits established by this Agreement.


Section 4.11           Subrogation. Subject to the terms of Section 4.6, after
all Senior Indebtedness is paid in full and until the Subordinated Indebtedness
has been paid in full, the Subordinated Lender shall be subrogated to the rights
of the Senior Creditors to receive distributions and payments applicable to the
Senior Indebtedness to the extent that distributions and payments otherwise
payable to the Subordinated Lenders have been applied to the payment of Senior
Indebtedness. A payment or distribution made under this Agreement to any Senior
Creditor that otherwise would have been made to the Subordinated Agent or any
Subordinated Lender is not, as between or among any of the Credit Parties and
the Subordinated Agent and Subordinated Lenders, a payment on the Subordinated
Indebtedness.


Section 4.10           Hedging Agreements. Notwithstanding anything to the
contrary herein, no Senior Hedge Party shall have any voting rights under this
Agreement as a result of the existence of obligations owed to it under any such
Hedging Agreements.


Section 4.11          Conflicts between the Senior Loan Documents and the
Subordinated Loan Documents. Notwithstanding the terms and conditions of the
Subordinated Loan Documents, whenever any Credit Party is required to take a
specific action under the Senior Loan Documents with respect to particular
Collateral and is at tie same time required to take a different and conflicting
action under the Subordinated Loan Documents with respect to the same Collateral
and it is not possible to take both actions, then the Credit Party will take the
action required under the Senior Loan Documents rather than the action required
under the Subordinated Loan Documents (unless the Senior Agent and the
Subordinated Agent both instruct the Credit Party to take the action required
under the Subordinated Loan Documents). No Credit Party shall be deemed in
default under the Subordinated Loan Documents as a result of complying with this
Section 4.11, and each of the Credit Parties is an express third-party
beneficiary of this Section 4.11.


--------------------------------------------------------------------------------


 
WITNESS THE EXECUTION HEREOF, as of this the 21st day of January, 2005.
         
SENIOR AGENT:
         
SOCIÉTÉ GÉNÉRALÉ,
   
as the Senior Agent and the Collateral Agent
         
By:
/s/ Graeme Bullen
     
Graeme Bullen
     
Vice President
               
SUBORDINATED AGENT:
         
THE ROYAL BANK OF SCOTLAND plc,
   
as the Subordinated Agent,
         
By:
/s/ Phillip Ballard
     
Phillip Ballard
 
 
 
Senior Vice President
               
Address for the Subordinated Agent
   
and Subordinated Lender:
         
101 Park Avenue
   
New York, New York 10178
   
Attention: Sheila Shaw
   
Fax: (212) 401-1494
   
Phone: (212) 401-1406
         
with a copy to:
         
Phillip Ballard, Senior Vice President
   
600 Travis Street, Suite 6500
   
Houston, Texas 77002
   
Phone: (713) 221-2418
   
Fax: (713) 221-2430
 


--------------------------------------------------------------------------------


 

 
BRIGHAM EXPLORATION COMPANY,
a Delaware corporation
           
By:
/s/ Eugene B. Shepard, Jr.
 
 
 
Eugene B. Shepard, Jr.
     
Executive Vice President and Chief Financial Officer
                   
BRIGHAM OIL & GAS, L.P.,
a Delaware limited partnership
           
By:
Brigham, Inc., its General Partner
           
By:
/s/ Eugene B. Shepard, Jr.
     
Eugene B. Shepard, Jr.
     
Executive Vice President and Chief Financial Officer
                   
BRIGHAM, INC.,
a Nevada corporation
           
By:
/s/ Eugene B. Shepard, Jr.
     
Eugene B. Shepard, Jr.
     
Executive Vice President and Chief Financial Officer
 


--------------------------------------------------------------------------------



EXHIBIT A


Subordinated Loan Documents
 
1.
The Subordinated Credit Agreement.



2.
Subordinated Note in the aggregate face amount of $20,000,000 issued by BOG in
favor of the Subordinated Lender.



3.
Second Mortgage, Deed of Trust, Assignment of Production, Security Agreement and
Financing Statement agreements dated as of March 21, 2003 and thereafter
executed by BOG in favor of the Subordinated Agent, for the benefit of the
Subordinated Agent and the Subordinated Lenders, as amended by the First
Amendment to Second Mortgage, Deed of Trust, Assignment of Production, Security
Agreement and Financing Statement dated as of January__, 2005.



4.
Second Amended and Restated Second Pledge Agreement dated as of January 21, 2005
executed by the Parent in favor of the Subordinated Agent for the benefit of the
Subordinated Agent and the Subordinated Lenders.



5.
Second Amended and Restated Second Pledge Agreement dated as of January 21, 2005
executed by BI in favor of the Subordinated Agent for the benefit of the
Subordinated Agent and the Subordinated Lenders.



6.
Financing Statements in connection with any of the items above.



7.
Any guaranty agreements, pledges, security agreements or financing statements
that may hereafter be executed by any subsidiaries of the Parent in favor of the
Subordinated Agent or any Subordinated Lender.

 

--------------------------------------------------------------------------------